                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                            Criminal No. 17-160 (DWF/KMM)

                     Plaintiff,

v.                                                            RESTITUTION ORDER

Nathan Allen Debruzzi,

                     Defendant.



Nathan Allen Debruzzi, Petitioner-Defendant, Pro Se.

Katharine T. Buzicky, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.



                                   INTRODUCTION

       Pursuant to a plea agreement, Nathan Allen Debruzzi (“Defendant”) entered a plea

of guilty to one count of distribution of child pornography, in violation of 18 U.S.C.

§§ 2252(a)(2) and 2252(b)(1) and was sentenced to a term of imprisonment of 108

months. (Doc. No. 42 at 1-2.) As a term of his plea agreement, Defendant agreed to

payment of mandatory restitution in an amount to be determined by the Court. (Doc.

No. 24 ¶ 4(f).) The United States of America (the “Government”) now moves for

restitution. (Doc. No. 63.) For the reasons discussed below, the Court grants the

Government’s request in part and orders the defendant to pay restitution in the amount of

$1,000 per named victim, for a total amount of $2,000.
                                    BACKGROUND

       According to the factual basis for Defendant’s plea agreement, in December of

2015, Defendant knowingly distributed child pornography through the use of peer-to-peer

networking software, in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1). (Doc. No.

24 (“Plea Agreement”) ¶ 2(a)-(c).) Defendant agreed that the penalties for this offense

include payment of mandatory restitution, with the amount to be determined by the

Court. (Plea Agreement ¶ 4(f).) The parties agreed that 18 U.S.C. §§ 2259 and 3663A,

the Mandatory Victim Restitution Act (“MVRA”) apply, requiring the Court to order

restitution, but did not agree to the amount to be ordered. (Id. ¶ 9.) Defendant agreed

that the Court “may order Defendant to make restitution to any victims of his crimes

regardless of whether the victim was named in the Indictment or whether the victim is

included in the count of conviction.” (Id.)

       At sentencing on April 17, 2018, the Court imposed restitution as a mandatory

condition and reserved determination of the amount for 90 days. (Doc. No. 43 at 4.)

Defendant’s former counsel negotiated a restitution agreement with attorneys

representing victims from two commonly traded series of child pornography. (Doc.

No. 63 (“Govt. Mot.”) at 2.) Through counsel, one group of victims withdrew their

request and one agreed to restitution in the amount of $1,000. (Id.)

       The Government supported the resolution and prepared a stipulation by the

negotiated terms. (Id. at 2; see also Doc. 64 (unexecuted stipulation).) Before any

agreement as to restitution was finalized, Defendant timely filed a pro se petition under

28 U.S.C. § 2255 in which he alleged ineffective assistance of counsel. (Doc. No. 48.)


                                              2
On October 23, 2019, the Court denied Defendant’s motion in a Memorandum and Order

that acknowledged the issue of restitution remained unresolved in this case. (Doc. No. 60

at 4, n.3.)

        The Government now seeks restitution for two victims, “Solomon” and “Andy,”

whose abuse is documented in series of child pornography from which Defendant had

materials.1 (Govt. Mot. at 2, 6.) Solomon previously agreed to $1,000; Andy was not

part of the negotiated resolution. (Id. at 2.) The Government submitted victim impact

statements and reports from the National Center for Missing and Exploited Children

showing the quantity of victims’ images that Defendant possessed to establish the harm

suffered and ongoing injuries endured by the victims. (Doc. Nos. 65-67.) The

Government notes that the prior negotiated amount of restitution for Andy was $1,000

but suggests restitution in the amount of $3,000 per victim is “an appropriate starting

point,” in keeping with the Government’s customary request in such cases and the

minimum authorized for “typical child pornography trafficking cases” under recently

enacted legislation. (Govt. Mot. at 6-7 (citing the Amy, Vicky, and Andy Child

Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299, December 7, 2018,

132 Sta.t 4383).) The Government also recommends that the Court order a higher

amount of restitution to Andy because Defendant had more files containing depictions of

Andy’s abuse than he did of Solomon’s abuse. (Id. at 6.)



1
       The Court herein uses pseudonyms chosen by the victims for use in restitution
requests, as used by the Government throughout its Motion, in accordance with 18 U.S.C.
§ 3509(d).

                                             3
        Defendant does not dispute the basis for restitution in this case; however, he notes

that he was never a party to the discussion or agreement by his former lawyer and any

victims or the Government. (Doc. No. 69.) Defendant acknowledges the terms of the

Plea Agreement and that he was apprised of the proposed stipulation and the Court’s

October 23, 2019 Order, but objects to the Government’s motion on the ground that

because no amount was determined within 90 days of his sentencing, the Government’s

motion is untimely. (Id.)

        For the reasons discussed below, the Court grants the Government’s request in

part.

                                        DISCUSSION

I.      Timeliness of the Government’s motion

        The statute governing the procedure for issuance of orders of restitution under the

MVRA provides that if the victim’s losses are not ascertainable 10 days prior to

sentencing, the Government or the probation officer must inform the sentencing court,

“and the court shall set a date for the final determination of the victim’s losses, not to

exceed 90 days after sentencing.” 18 U.S.C. 3664(d)(5). However, if the district court

“at least makes clear at sentencing that it plans to order restitution, the fact that it misses

the statute’s 90-day deadline, even through its own fault or that of the Government, does

not deprive the court of the power to order restitution.” United States v. Adejumo, 848

F.3d 868, 870 (8th Cir. 2017) (citing Dolan v. United States, 560 U.S. 605, 611 (2010)

(internal quotation marks omitted). This is true even where the delay is as much as nine

months after the 90 days expired. Id. It is within a court’s discretion to award restitution


                                               4
after such a delay when only the amount is left open and a defendant is on notice that the

court will order restitution and does not argue that the delay will cause him prejudice.

United States v. Thunderhawk, 860 F.3d 633, 635-36 (8th Cir. 2017).

       Defendant agreed that the MVRA requires restitution in this case and was aware

that the Court may order restitution paid to “any victims of his crimes.” (Plea Agreement

¶ 9.) Defendant has not disputed the harm done by his acts and will not suffer any

prejudice from the entry of an order at this time. The Court finds that an order for

restitution is appropriate under these circumstances.

II.    Losses established

       Generally, in ordering restitution, a district court should first determine who is a

qualified victim, then calculate each victim’s “actual, provable losses” based on a

preponderance of the evidence, then determine whether the victim should receive the

restitution or whether a third party has already provided compensation to the victim and

is therefore entitled to the restitution. United States v. Frazier, 651 F.3d 899, 905 (8th

Cir. 2011).

       The analysis in cases involving child pornography offenses is complicated by the

fact that it can be shown that a defendant possessed a victim’s images and that a victim

has outstanding losses caused by continuing traffic in those images, but “it is impossible

to trace a particular amount of those losses to the individual defendant by recourse to a

more traditional causal inquiry.” Paroline v. United States, 572 U.S. 434, 458 (2014). In

this “special context,” courts should order “a reasonable and circumscribed award” that

takes into account both the defendant’s indisputable role in causing losses to the victim


                                              5
and the relative size of the defendant’s role in the trade of the victim’s images. Paroline,

572 U.S. at 459.

       The Government has the burden to demonstrate the amount of the loss sustained

by a victim as a result of the offense by a preponderance of the evidence. Thunderhawk,

860 F.3d at 636 (citing 18 U.S.C. § 3664(e)). Sworn victim statements outlining the

losses which resulted from the crime in question provide sufficient information for the

entry of a restitution order. Id.; United States v. Adejumo, 777 F.3d 1017, 1020 (8th Cir.

2015). A district court may rely on testimony and a basic knowledge of medical

expenses in determining a reasonable restitution amount for treatment subsequent to the

time the defendant possessed images of a victim even without documentation of each

expense. United States v. Emmert, 825 F.3d 906, 911 (8th Cir. 2016), cert. denied, ---

U.S. ----, 137 S.Ct. 1349 (2017). The amount of restitution must be determined without

consideration of the economic circumstances of the defendant, and a district court may

not decline to issue an order of restitution because of a defendant’s economic

circumstances. Thunderhawk, 860 F.3d at 637-38 (citing 18 U.S.C. §§ 2248(b)(4)(B),

3664(f)(1)(A)).

       The court may consider the defendant’s ability to pay in determining the schedule

and terms for payment of restitution. Id. at 638 (citing 18 U.S.C. § 3664(f)(2)). Nominal

periodic payments may be ordered where the economic circumstances of a defendant do

not allow payments of any amount or the payment of the full amount ordered in the

foreseeable future under any reasonable schedule of payments. Id. (citing 18 U.S.C. §

3664(f)(3)(B)).


                                             6
       The Court concludes that Defendant should pay $1,000 per victim. This amount is

fair and reasonable in consideration of the typical award in such cases and the amount

previously discussed. While the Court recognizes that Defendant possessed more images

of Andy than of Solomon, there is not such a difference between the victims as to warrant

a larger award, and the amount of $1,000 will meet “the basic purposes of restitution—

that victims should be compensated and that defendants should be held to account for the

impact of their conduct on those victims.” Thunderhawk, 860 F.3d at 639 (quoting

Paroline, 572 U.S. at 462) (internal quotation marks omitted).

III.   Nominal Payments

       Defendant’s presentence report shows that he has few assets, has struggled to

maintain his finances independently, and is dependent on disability benefits. (Doc.

No. 40 ¶ 90.) Based on Defendant’s economic circumstances, the Court will implement a

nominal payment plan and waive interest. See 18 U.S.C. §§ 3612(f)(3), 3664(f)(3)(A).

The Court, however, reserves the right to review the plan once Defendant is released.

                                        ORDER

       Based upon the foregoing, IT IS HEREBY ORDERED that the government’s

Request for Restitution is GRANTED IN PART and DENIED IN PART:

       1.    Defendant Nathan Allen Debruzzi is responsible for mandatory restitution

in the total amount of $2,000.00, payable to the victims below as follows:

             a.     $1,000.00 to “Solomon;”

             b.     $1,000.00 to “Andy.”




                                            7
       2.      The Court finds and concludes that Defendant does not have the ability to

pay the restitution, and therefore the Court waives the interest and orders the following

nominal payment plan:

               a.    While in the custody of the Bureau of Prisons, Defendant

       shall pay $25.00 per quarter in restitution if he is working in a

       non-UNICOR job, and 25% of his monthly income if he is working in a

       UNICOR job.

               b.    During the period of Defendant’s supervised release,

       Defendant shall pay $25.00 per month in restitution. If Defendant becomes

       unemployed during his supervised release term, he shall have the right to

       move for a modification to this payment plan.

               c.    Defendant’s obligation to pay the full amount of restitution

       continues even after the term of supervised release has ended, pursuant to

       federal law. If Defendant is unable to pay the full amount of restitution at

       the time supervised release ends, Defendant may work with the U.S.

       Attorney’s Office Financial Litigation Unit to arrange a restitution payment

       plan.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 20, 2019                   s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                              8
